      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 1 of 11




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DAKARAI MASON,

       Plaintiff,                                   CIVIL ACTION FILE NO.

 V.

 BOARD OF REGENTS OF THE                            JURY TRIAL DEMANDED
 UNIVERSITY SYSTEM OF
 GEORGIA,

       Defendant.


                                  COMPLAINT

      COMES NOW Plaintiff, Dakarai Mason, by and through undersigned

counsel, The Kirby G. Smith Law Firm, LLC, and hereby files this Complaint

against the Board of Regents of the University System of Georgia (“Defendant”),

and states as follows:


                         I. JURISDICTION AND VENUE

1.    This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

over Count I of this Complaint, which arises out of Title VII of the Civil Rights
      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 2 of 11




Act of 1964, 42 U.S.C. § 2000(e), et seq. (Title VII).

2.    This Court has jurisdiction over the parties of this action because the

employment practices described herein took place in Cobb County, Georgia.

3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

4.    Plaintiff received his Notice of Right to Sue from the Equal Employment

and Opportunity Commission (EEOC) and files this Complaint within the ninety

(90) days prescribed.

                                   II. PARTIES

5.    Plaintiff is a citizen of the United States and a resident of Georgia.

6.    Defendant is a government agency composed of all public institutions of

higher education in the State of Georgia, including Kennesaw State University

(Kennesaw State).

7.    Defendant employed fifteen (15) employees or more at all times relevant to

this lawsuit.

8.    Defendant is subject to the requirements of Title VII.
      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 3 of 11




                           III. FACTUAL ALLEGATIONS


9.    Corporal Mason worked as a Detective Corporal for the Criminal

Investigation Division with the Kennesaw State University Department of Public

Safety (“Department”).

10.   Corporal Mason began working for the Department in 2009.

11.   During his employment in the Department, Corporal Mason was promoted

twice and received positive annual performance reviews.

12.   In 2015, Corporal Mason received an award for officer of the year.

13.   On January 30, 2018, the Department initiated an investigation into

members of the World Mission Society Church of God (“Church”).

14.   The Church members were one of several religious organizations engaged in

soliciting students on campus.

15.   In January 2018, rumors began circulating on the Kennesaw State campus

that connected Church members with an alleged human trafficking ring in

Marietta, Georgia.

16.   The rumors were false and without any factual basis.
      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 4 of 11




17.   In an statement from Kennesaw State to its students, the school wrote that

they did not have information suggesting that the Church members were a threat.

18.   Despite the lack of evidence, Detectives within the Department referred to

the Church as a “cult.”

19.   On January 31, 2018, Corporal Mason emailed his supervisor, Detective

Sergeant Suze Massengill: “I have been a member [of] the Church of God in

Marietta for over 3 years now and I know the Missionary Justin and Sister Alicia

personally. I assure you that their activity on campus had nothing to do with sex

trafficking and or any other criminal activity. [...] I have made contact with

Missionary Justin and advised him that the campus policy prohibits solicitation on

campus.”

20.   Mr. Mason also wrote to Detective Massengill: “Missionary Justin advised

that he would like to meet with campus authority to share information about the

church activity on the KSU campus and university campuses nationwide.

Missionary Justin also expressed that he would like information as to how to go

about representing the church on campus the right way.”

21.   In February 2018, the Department closed its investigation and concluded that

the Church members had not engaged in any illegal activity.
      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 5 of 11




22.   In February 2018, Kennesaw State advised the Church that it would need to

become a student organization if it wanted to continue its activities on campus.

23.   Kennesaw State requires all student organizations to have a Student Group

advisor.

24.   Corporal Mason requested permission from the Department to act as the

Student Group advisor for the Church.

25.   The Department approved Corporal Mason’s request.

26.   On February 15, 2018, Corporal Mason wrote to Sergeant Massengill and

Captain Finn Ahlberg, “when the Church becomes a student organization it will

also send the message to our community that the Church is not affiliated with any

criminal activity and hopefully that will put an end to the threats and slander

against our students who are church members.”

27.   Corporal Mason requested that the Department advise him if there were any

conflicts between his role as a Student Advisor and his work as a detective.

28.   No one advised Corporal Mason that there would be any conflicts.

29.   In March 2018, Kennesaw State approved the Church as a student

organization.
      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 6 of 11




30.   Corporal Mason asked Captain Ahlberg for permission to send the Church

an introductory letter welcoming them as a student organization.

31.   Captain Ahlberg approved Corporal Mason’s request.

32.   On or about March 7, 2018, Corporal Mason sent an introductory letter to

the Church (hereinafter referred to as the “Welcome Letter”).

33.   The Welcome Letter stated that, “the students and staff members of the The

World Mission Society are a welcomed part of the Kennesaw State University

Community. We are looking forward to having The World Mission Society Church

of God as an active student organization.”

34.   The Welcome Letter also referenced the human trafficking accusation,

stating that the Department conducted a detailed investigation and there was no

evidence of human trafficking or other criminal activity.

35.   Prior to receiving the Welcome Letter, the Church had already been

informed by the Department that the investigation had ended and no evidence of

criminal activity was found.

36.   The Welcome Letter did not include an apology and it did not share any

information not already made known to the Church.
      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 7 of 11




37.   On or about March 23, 2018, the Department notified Corporal Mason that

he was the subject of an investigation for sending the Welcome Letter to the

Church.

38.   The investigation was conducted by Inspector Tanya Smith, an Internal

Affairs Investigator within the Department.

39.   Inspector Smith accused Corporal Mason of sending the letter to “cover up”

the Church's illegal activity.

40.   Inspector Smith also accused Corporal Mason of being “brainwashed” by

the Church.

41.   On or about March 27, 2018, Corporal Mason observed that his work

computer was left unplugged and disconnected from the docking station.

42.   Upon closer inspection, Corporal Mason learned that a login attempt was

made when he was off-duty.

43.   Corporal Mason’s requested that the Department investigate this potential

breach of security, but he did not receive a reply.

44.   On or about April 27, 2018, Defendant terminated Corporal Mason for

sending the Welcome Letter.
      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 8 of 11




                            IV. CLAIMS FOR RELIEF

                                      COUNT I

                  TITLE VII RELIGIOUS DISCRIMINATION

45.    Plaintiff incorporates by reference paragraphs 1-44 of his Complaint as if

fully set forth herein.

46.    Plaintiff belongs to a protected class under Title VII due to his religious

beliefs. ​Para. 19-20.

47.    Plaintiff was qualified to perform his position as Detective. ​Para. 9-12.

48.    Defendant terminated Plaintiff, which constitutes an adverse action.

49.    Prior to terminating Plaintiff, Defendant was aware of his religious beliefs

and affiliation with the Church. ​Para.​ ​19-20, 24, 30-31.

50.    Defendant terminated Plaintiff despite giving him permission to send the

Welcome Letter, which constitutes circumstantial evidence of discrimination.

Para. 30-32.

51.    Derogatory comments made by Defendant about the Church and Plaintiff’s

involvement with the Church constitutes circumstantial evidence of discriminatory

animus and causation. ​Para. 18, 39-40.
      Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 9 of 11




                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following

relief:

             a. Trial by jury;

             b. A finding that Defendant violated Plaintiff’s rights as set forth herein;

             c. Full back pay plus interest, front pay, compensatory damages,

                punitive damages, reasonable attorney fees, and costs in accordance

                with Title VII, to exceed $25,000; and

             d. Any other relief this Court deems proper and just.



          Respectfully submitted this 7​th​ of January, 2019.

                                     THE KIRBY G. SMITH LAW FIRM, LLC

                                             s/Kirby G. Smith
                                           Kirby G. Smith
                                           Georgia Bar No. 250119
                                           Attorney for Plaintiff

4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
kgs@kirbygsmith.com
    Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 10 of 11




                                JURY DEMAND

     Plaintiff requests a jury trial on all questions of fact raised by this

Complaint.

     Respectfully submitted this 7​th​ of January, 2019.



                                THE KIRBY G. SMITH LAW FIRM, LLC

                                        s/Kirby G. Smith
                                      Kirby G. Smith
                                      Georgia Bar No. 250119
                                      Attorney for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
kgs@kirbygsmith.com
     Case 1:19-cv-00126-WMR-JKL Document 1 Filed 01/07/19 Page 11 of 11




                        CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing was prepared using Times New Roman

font, 14-point type, which is one of the font and print selections approved by the

Court in L.R. 5.1(B).


      Respectfully submitted this 7​th​ of January, 2019.



                                 THE KIRBY G. SMITH LAW FIRM, LLC

                                         s/Kirby G. Smith
                                       Kirby G. Smith
                                       Georgia Bar No. 250119
                                       Attorney for Plaintiff

THE KIRBY G. SMITH LAW FIRM, LLC
4488 North Shallowford Road
Suite 105
Atlanta, GA 30338
T: (844) 454-7529
F: (877) 352-6253
kgs@kirbygsmith.com
